IN THE
                        TENTH COURT OF APPEALS

                               No. 10-15-00207-CR
                               No. 10-15-00208-CR
                               No. 10-15-00209-CR
                               No. 10-15-00210-CR
                               No. 10-15-00211-CR

KENNETH WILEY,
                                                        Appellant
v.

THE STATE OF TEXAS,
                                                        Appellee



                      From the 52nd District Court
                          Coryell County, Texas
         Trial Court Nos. FO-14-22332, FO-14-22333, FO-14-22334,
                      FO-14-22335 and FO-14-22336


                         MEMORANDUM OPINION


      Appellant Kenneth Wiley made open pleas of guilty to five separate indictments,

each alleging possession of child pornography. After a punishment hearing, the trial

court sentenced Appellant to seven years in prison in each case, to be served

consecutively. These appeals ensued. We will affirm.
        In accordance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967), in each case Appellant’s court-appointed appellate counsel filed a brief and

motion to withdraw, stating that his review of the records yielded no grounds of error

upon which an appeal can be predicated. Counsel’s briefs meet the requirements of

Anders; they present a professional evaluation demonstrating why there are no arguable

grounds to advance on appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim.

App. 2008) (“In Texas, an Anders brief need not specifically advance ‘arguable’ points of

error if counsel finds none, but it must provide record references to the facts and

procedural history and set out pertinent legal authorities.”); Stafford v. State, 813 S.W.2d
503, 510 n.3 (Tex. Crim. App. 1991). In compliance with High v. State, 573 S.W.2d 807, 813

(Tex. Crim. App. [Panel Op.] 1978), Appellant’s counsel has carefully discussed why,

under controlling authority, there is no reversible error in the trial court’s judgments.

Counsel has informed us that he has: (1) examined the records and found no arguable

grounds to advance on appeal; (2) served a copy of each brief and motion to withdraw

on Appellant; and (3) provided Appellant with a copy of the records and informed him

of his right to file a pro se response. See Anders, 386 U.S. at 744, 87 S.Ct. at 1400; Stafford,
813 S.W.2d at 510 n.3; see also Schulman, 252 S.W.3d at 409 n.23. Appellant did not file a

pro se response.

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80, 109 S. Ct. 346, 349-50, 102 L. Ed. 2d 300 (1988). We have reviewed the records and

counsel’s briefs and have found nothing that would arguably support an appeal. See

Wiley v. State                                                                           Page 2
Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App. 2005); Stafford, 813 S.W.2d at 509.

Accordingly, the judgments of the trial court are affirmed.

        Appellant’s attorney has moved to withdraw as counsel for Appellant in each case.

See Anders, 386 U.S. at 744, 87 S.Ct. at 1400; see also Schulman, 252 S.W.3d at 408 n.17. We

grant counsel’s motions to withdraw. Within five days of the date of this opinion, counsel

is ordered to send a copy of this opinion and this Court’s judgments to Appellant and to

advise him of his right to file a petition for discretionary review in each case.1 See TEX. R.

APP. P. 48.4; see also Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673

(Tex. Crim. App. 2006).



                                                          REX D. DAVIS
                                                          Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed December 3, 2015
Do not publish
[CRPM]




1New appellate counsel will not be appointed for Appellant. Should Appellant wish to seek further review
of this case by the Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review or must file a pro se petition for discretionary review. Any petition for discretionary
review must be filed within thirty days from the date of this opinion or from the date the last timely motion
for rehearing was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review
must be filed with the Clerk of the Court of Criminal Appeals. See id. at R. 68.3. Any petition for
discretionary review should comply with the requirements of rule 68.4 of the Texas Rules of Appellate
Procedure. See id. at R. 68.4; see also Schulman, 252 S.W.3d at 409 n.22.

Wiley v. State                                                                                        Page 3